Citation Nr: 0725207	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  06-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left sided inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1979 to July 
1983 and from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the RO in Philadelphia, Pennsylvania, which granted service 
connection and assigned an initial noncompensable evaluation.  
By a June 2006 rating decision, the veteran was assigned a 10 
percent rating for the left inguinal hernia, and the veteran 
continues to appeal to the Board for a higher rating. 

The veteran testified before the undersigned at a May 2007 
hearing at the VA Central Office in Washington, D.C.  A 
transcript has been associated with the file.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.


FINDING OF FACT

The veteran's left sided inguinal hernia has been manifested 
by a bulge in the location of the hernia and a sensitive 
scar, without competent evidence of a recurring hernia, which 
is irremediable or not readily reducible.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for a left sided inguinal hernia are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7338 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim was granted, a disability rating 
and effective date assigned, in a September 2004 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2004 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2004 and 2006 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his left sided inguinal hernia.  For 
the reasons that follow, the Board concludes that a higher 
rating is not warranted.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his left side inguinal hernia, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Inguinal hernias are rated under Diagnostic Code (DC) 7338.  
See 38 C.F.R. § 4.118.  The 10 percent rating, which the 
veteran currently receives, is for postoperative, recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt.  Id.  There must be evidence of inguinal 
hernia that is small, postoperative, recurrent, or unoperated 
and irremediable, not well supported by truss, or not readily 
reducible, to warrant the next higher rating of 30 percent.  
Id.  

The veteran contends that he has a recurring hernia that 
should be considered large.  He has submitted several copies 
of a March 2004 summary of hernia repair surgery and an 
accompanying letter from the surgeon to another of his 
private doctors.  

The veteran underwent two VA examinations, in July 2004 and 
May 2006.  In each instance, no recurring hernia was found.  
The surgical scar related to the hernia was "sensitive" on 
examination in July 2004 and "slightly tender" in May 2006.  
The veteran had a bulge in the approximate location of the 
hernia at the May 2006 exam.  The examiners described 
functional limitations as a result of the hernia, such as the 
inability to lift weights above fifteen pounds and avoiding 
twisting motions.  The May 2006 examiner opined that the 
veteran's residuals were "minimal."

The Board has considered the veteran's testimony regarding 
his hernia and how it recurs.  The Board has also considered 
the testimony of the veteran's wife.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, the May 2006 examiner has 
indicated that the veteran has a bulge without a hernia.  In 
light of this opinion, the Board cannot accept the veteran's 
testimony that his hernia recurs, because the clear symptom 
that he can observe is not tantamount to recurring 
herniation.  The veteran's testimony regarding his inability 
to lift and bend has been considered, along with his 
statements that he has a great deal of pain with little help 
from a hernia support belt.

The Board has considered the statements submitted on his 
behalf by his colleagues. In particular, J.O. states that the 
hernia belt which the veteran uses is not effective.  

The Board notes that the veteran's hernia surgery in March 
2004 occurred prior to the time that he filed the instant 
claim.  This claim arises from a grant of service connection, 
effective the date he filed his claim.  While evidence 
showing degree of disability prior to service connection is 
relevant, the primary question is one of present disability.  
See Francisco, supra.  The evidence shows that his hernia has 
been stable since the March 2004 surgery, prior to his claim.  
To the extent to which the veteran's symptoms were worse 
prior to his surgery, that evidence cannot support a higher 
rating.  

The Board finds that preponderance of the evidence shows that 
the veteran's left sided inguinal hernia does not rise to the 
level required for a 30 percent rating.  The competent 
medical evidence does not show a recurring hernia.  As such 
there can be no finding that the hernia is not readily 
reducible or irremediable.  The veteran has indicated that he 
gets little relief from his support belt, but that is one of 
three criteria for a higher rating.  The examiner considered 
his residuals to be minimal.  The Board concludes that the 
criteria for a higher rating are not met.  See 38 C.F.R. 
§ 4.118, DC 7338 (2006).

Nonetheless, given the complaints of sensitive scarring, the 
Board also must consider, as did the RO as evidenced in the 
rating decision and Statement of the Case, various Diagnostic 
Codes in 38 C.F.R. § 4.118 specific to evaluation of skin 
disabilities, to determine whether a more favorable rating is 
warranted.  The only Codes that could potentially apply to 
the veteran's hernia surgery scar are 7801, 7802, 7803, 7804, 
and 7805.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(Impairments associated with a service-connected disability 
may be rated separately unless they constitute the same 
disability or the same manifestation.).

While the veteran's scar is located other than on the head, 
face, or neck, it is not described as deep, nor does it cause 
limited motion, and the affected skin surface area is not 
large enough to warrant even the minimum 10 percent rating 
under Diagnostic Code 7801.  The scar is 3 inches long, but a 
10 percent rating requires that the scar exceed 6 square 
inches in terms of skin surface area covered; the examiner 
noted that the scar is not "depressed" and it does not 
limit motion or otherwise affect functioning.

As for Diagnostic Code 7802, it is applicable because the 
veteran's scar is located other than on the head, face, or 
neck, and is described as superficial (that is, not 
associated with underlying soft tissue damage - see Note (2) 
to Diagnostic Code 7802), and is not deemed to limit motion, 
but it provides for a single 10 percent rating if the 
affected skin surface area is 144 square inches or more.  
That is not the case here.

With respect to Diagnostic Code 7803, it provides for a 
single 10 percent rating where the scar is superficial, which 
is the case here, but also unstable, which is not the case 
here.  Note (2) to Diagnostic Code 7803 provides that an 
unstable scar is one where there is frequent loss of covering 
of skin over the scar.  There is no indication and the 
veteran does not allege that the scar is unstable.

Nor is the scar, while superficial, painful on examination.  
Thus, the clinical evidence does not support the single 10 
percent rating permitted by Diagnostic Code 7804.

Finally, Diagnostic Code 7805 permits evaluation based on 
limitation of function of the affected part.  As stated 
earlier, there is no indication that the scar impedes 
functioning, and thus, that Code cannot be the basis for a 
more favorable, or additional assignment.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Although the veteran's daily routine on 
the job (restoring cars) has changed given his hernia, there 
is no indication that he is unable to take on other roles 
within the business that require less lifting.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial rating in excess of 10 percent for 
a left side inguinal hernia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


